    LAW OFFICE OF KENNETH J. MONTGOMERY
                      P.L.L.C.
              198 ROGERS AVENUE
         BROOKLYN, NEW YORK 11225
       PH (718) 403-9261 FAX (347) 402-7103
            ken@kjmontgomerylaw.com

June 12, 2019

By ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 11201

                         RE: United States v. Daryl Campbell
                         Criminal Docket 17 Cr. 112 (LGS)

Dear Judge Schofield:

      Mr. Campbell’s State Court matter is adjourned to June 12, 2019, for a
control date and to schedule trial.

      Thank you for your time and consideration to this matter.

                                                  Respectfully,
                                                  Kenneth J. Montgomery
                                                  Attorney for Daryl Campbell
                                                  198 Rogers Avenue
                                                  Brooklyn, New York 11225
